JOHNSTONE, Dissenting Justice.
Because I believe that the elements of reckless homicide were not established in this case, I must dissent.
*541As noted by the majority, a person acts recklessly with respect to a result or to a circumstance when he or she “fails to perceive a substantial and unjustifiable risk that the result will occur or that the circumstance exists.” KRS 501.020(4). The majority opinion further acknowledges that the element of recklessness is “not established if the actual result is not within the risk of which the actor is aware or, in the case of recklessness, of which he should be aware ....” KRS 501.060(3). Thus, to support a conviction for reckless homicide in this case, the jury was required to believe that Appellant acted recklessly in failing to perceive the risk of Ms. Bennett’s death when he injected her with methamphetamine.
At trial, the defense questioned the Da-viess County deputy coroner concerning the risk of overdose by methamphetamine. The deputy coroner testified that Daviess County had been compiling statistics on cases of methamphetamine overdoses since 1986, thirteen years prior to Ms. Bennett’s death. In those thirteen years, there had been a single case of death by methamphetamine overdose in Daviess County. Moreover, Appellant himself testified that he had never seen anyone overdose on methamphetamine before Ms. Bennett.
Because no evidence was presented that the risk of death by methamphetamine overdose is substantial or unjustifiable, I believe that Appellant was entitled to a directed verdict. A “substantial” risk is one that is significant, ample, considerable, and real. The sole testimony at trial concerning this risk indicated that the occurrence of deadly methamphetamine overdose is actually an exceedingly rare occurrence. While the jury could believe that death by methamphetamine overdose is possible based on this testimony, there was no evidence presented that the risk of such death was “substantial.” It defies any sense of logic to charge Appellant with reckless behavior based on his failure to perceive a risk that is, in reality, marginal.
ROACH, J., joins.